United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 29, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-11158
                           Summary Calendar


CONCHITA WASHINGTON,

                                      Plaintiff-Appellant,

versus

LUCY MALLISHAM, Warden, Federal Medical Center-Carswell;
HARLEY LAPPIN, Director, Federal Bureau of Prisons;
FEDERAL BUREAU OF PRISONS,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:03-CV-1227-A
                        --------------------

                       ON PETITION FOR REHEARING

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the motion filed on May 24, 2004, is

construed as a petition for panel rehearing and that petition is

GRANTED.   We STRIKE the last paragraph in our previous opinion

and replace it with the following:

                Accordingly, the district court’s
           judgment is AFFIRMED. The district court’s
           dismissal for failure to state a claim counts
           as one strike for purposes of 28 U.S.C.
           § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996). Washington is
           warned that if she accumulates three strikes,
           she may not proceed in forma pauperis in any
                            O R D E R
                          No. 03-11158
                               -2-

          civil action or appeal filed while she is
          incarcerated or detained in any facility
          unless she is under imminent danger of
          serious physical injury. See 28 U.S.C.
          § 1915(g).

     Any other relief sought in Washington’s petition for panel

rehearing is DENIED.